Order entered November 14, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00557-CR

                                ANTONIO JACKSON, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Collin County, Texas
                             Trial Court Cause No. 005-80497-2018

                                              ORDER
         We REINSTATE this appeal.
         We abated the appeal for a hearing to determine why appellant’s brief had not been filed.
On November 12, 2018, appellant filed his brief along with a motion to extend time to file the
same. In the interest of expediting this appeal and because the trial court has not yet held a
hearing, we VACATE our October 24, 2018 order to the extent it ordered a hearing and required
findings. We GRANT appellant’s motion and ORDER his brief filed as of the date of this
order.
         We DIRECT the Clerk to send a copy of this order to the Honorable Dan Wilson,
Presiding Judge, County Court at Law No. 5; to counsel Kristin Brown; and to the Collin County
District Attorney.
         The State’s brief is DUE thirty days from the date of this order.
                                                        /s/    CRAIG STODDART
                                                               JUSTICE